UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 00-30283



              NORTH CENTRAL OIL CORPORATION; COMMERCIAL
                   UNDERWRITERS INSURANCE COMPANY,

                                              Plaintiffs-Appellants,


                                VERSUS


                  R & B FALCON DRILLING USA, INC.,

                                                 Defendant-Appellee.




            Appeal from the United States District Court
                For the Eastern District of Louisiana
                            (99-CV-3851-C)
                      December 4, 2000


Before HIGGINBOTHAM and DeMOSS, Circuit Judges, and KENT, District
Judge.*

PER CURIAM:**

       North Central Oil Corporation (“North Central”) and Commercial

Underwriters Insurance Company (“CUIC”) appeal the district court’s

order dismissing without prejudice their complaint for declaratory

  *
   District Judge of the Southern District of Texas, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
relief against R & B Falcon Drilling USA, Inc. (“Falcon”).

      On August 30, 1999, Ordie and Betty Perro sued Falcon in

Louisiana state court, seeking recovery for an alleged injury

aboard a Falcon vessel.        On November 16, Falcon filed a Third Party

Demand against North Central and certain underwriters, claiming

that North Central owes Falcon a duty to defend and to indemnify

under the Master Drilling Agreement.1          On December 23, 1999, North

Central    and   CUIC    filed   suit   in   federal   court,    requesting   a

declaratory judgment that North Central and CUIC do not owe Falcon

a duty to defend and to indemnify.           Subsequently, Falcon moved to

dismiss North Central and CUIC’s complaint.              After weighing the

factors germane to whether a district court should entertain a

declaratory action, as outlined in Travelers Insurance Co. v.

Louisiana Farm Bureau Federation, Inc., 996 F.2d 774, 778 (5th Cir.

1993), the district court found that those factors militated in

favor of abstention.

      We   review      the   district   court’s   decision      for   abuse   of

discretion.      Id.    Having carefully reviewed the briefs, relevant

portions of the record, the oral arguments of counsel, and the

Travelers factors, we conclude that the district court did not

abuse its discretion.        Accordingly, the district court’s order is




  1
   Ultimately, those underwriters were dismissed from the state
court suit, and CUIC was later impleaded.

                                        2
AFFIRMED.2




  2
   In light of our decision, we dismiss as moot any motions carried
with this appeal.

                                3